DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 05/13/2021.
Claim Objections
Claim 17 is objected to because of the following informalities: Claim 17, lines 10-11 recites “a voltage regulator differential amplifier”, which should be -- the voltage regulator differential amplifier -- because this term was previously presented in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim 9 recites the limitation “A system for controlling, a negative temperature-voltage correlation, an output of a voltage regulator circuit with a Peltier device, the system comprising… the voltage regulator circuit that includes: a differential amplifier having: a non-inverting input electrically coupled to a reference voltage; an inverting input electrically coupled to the positive terminal of the set of terminals; and an output electrically coupled to a control input terminal of the driver device, wherein: the differential amplifier is configured to, in response to a voltage produced by the Peltier device, modulate an output voltage on the output terminal of the driver device, with the positive temperature-voltage correlation, by varying a voltage on the control input terminal of the driver device”, based on the preamble of the claim, this claim limitation is about the Peltier-Controlled voltage regulator with Negative Temperature-Voltage correction. Therefore, the Specification does not support the Peltier-Controlled voltage regulator with Negative Temperature-Voltage correction in this way. The Peltier-Controlled voltage regulator with Negative Temperature-Voltage correction is supported in the Specification as  “A system for controlling, with a negative temperature-voltage correlation, an output of a voltage regulator circuit with a Peltier device, the system comprising… the voltage regulator circuit that includes: a differential amplifier having: an inverting input electrically coupled to a reference voltage; a non-inverting input electrically coupled to the positive terminal of the set of terminals; and an output electrically coupled to a control input terminal of the driver device, wherein: the differential amplifier is configured to, in response to a voltage produced by the Peltier device, modulate an output voltage on the output terminal of the driver device, with the negative temperature-voltage correlation, by varying a voltage on the control input terminal of the driver device” (Figure 3, part 350; Specification, paragraph [0056]; Differential amplifier 306B includes an inverting input (-) electrically coupled to a reference voltage input VREF, a non-inverting input (+) electrically coupled to positive Peltier device terminal 106B and an output electrically coupled to a control input . Claims 10-16 are dependent of claim 9, therefore these claims are rejected in the same way.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “A system for controlling, with a negative temperature-voltage correlation, an output of a voltage regulator circuit with a Peltier device, the system comprising… the voltage regulator circuit that includes: a differential amplifier having: a non-inverting input electrically coupled to a reference voltage; an inverting input electrically coupled to the positive terminal of the set of terminals; and an output electrically coupled to a control input terminal of the driver device, wherein: the differential amplifier is configured to, in response to a voltage produced by the Peltier device, modulate an output voltage on the output terminal of the driver device, with the positive temperature-voltage correlation, by varying a voltage on the control input terminal of the driver device”, it is unclear what system is presented in this claim (the Peltier-Controlled voltage regulator with a negative temperature-voltage correlation or the Peltier-Controlled voltage regulator with the positive temperature-voltage correlation) because the claim presented a mix of both voltage regulator systems. Based on Negative Temperature-Voltage correction. Therefore, the Specification does not support the Peltier-Controlled voltage regulator with Negative Temperature-Voltage correction in this way. The Peltier-Controlled voltage regulator with Negative Temperature-Voltage correction is supported in the Specification as  “A system for controlling, with a negative temperature-voltage correlation, an output of a voltage regulator circuit with a Peltier device, the system comprising… the voltage regulator circuit that includes: a differential amplifier having: an inverting input electrically coupled to a reference voltage; a non-inverting input electrically coupled to the positive terminal of the set of terminals; and an output electrically coupled to a control input terminal of the driver device, wherein: the differential amplifier is configured to, in response to a voltage produced by the Peltier device, modulate an output voltage on the output terminal of the driver device, with the negative temperature-voltage correlation, by varying a voltage on the control input terminal of the driver device” (Figure 3, part 350; Specification, paragraph [0056]; Differential amplifier 306B includes an inverting input (-) electrically coupled to a reference voltage input VREF, a non-inverting input (+) electrically coupled to positive Peltier device terminal 106B and an output electrically coupled to a control input terminal (B) of driver device 304. The differential amplifier 306B is configured to, in response to a voltage produced by the Peltier device 150, modulate, with a negative temperature-voltage correlation, an output voltage on the output terminal of the driver device). For examination purpose the mentioned limitation will be interpret merely as “A system for controlling, with a negative temperature-voltage correlation, an output of a voltage regulator circuit with a Peltier device, the system comprising… the voltage regulator circuit that includes: a differential amplifier having: an inverting input electrically coupled to a reference voltage; a non-inverting input electrically coupled to the positive terminal of the set of terminals; and an output electrically coupled to a control input terminal of the driver device, wherein: the differential amplifier is configured to, in response to a voltage produced by the Peltier device, modulate an output voltage on the output terminal of the driver device, with the negative temperature-voltage correlation, by varying a voltage on the control input terminal of the driver device” because in this way is supported in the Specification and Drawings.
Claims 10-16 are dependent of claim 9, therefore these claims are rejected in the same way.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 4,935,864), in view of Chan et al. (US 7,971,440), hereinafter Chan, and further in view of Uratani et al. (US 2012/0151940), hereinafter Uratani.
Regarding claim 1, Schmidt discloses (see figures 1-4) a system (figure 4, part 150) for controlling, with a positive temperature-voltage correlation (figure 4, part 150; increase temperature differential at 26 with increase the output voltage at 95), an output (figure 4, part output 95) of a voltage regulator circuit (figure 4, part 90) with a Peltier device (figure 4, part 26) (column 4; lines 49; a Peltier device or thermoelectric cooler 26), the system (figure 4, part 150) comprising: a heat-producing electronic device (figures 1-3, part 30) (column 9; lines 3-6; cooling apparatus 40 to remove heat from chip 30 and cool chip 30 to a predetermined value); the Peltier device (figure 4,  that includes: a first surface (figures 1-3, part surface 25) arranged in thermally conductive contact with a surface of the heat-producing electronic device (figures 1-3, part 30) (column 4; lines 60-65; cold side 25 of thermoelectric cooler 26 is attached to the outer surface of chip 30 in thermal contact, such as intimate thermal transfer relation); a second surface (figures 1-3, part surface 27) opposing the first surface (figures 1-3, part surface 25) and set of terminals (figures 3 and 4, part 26; set of terminals); and the voltage regulator circuit (figure 4, part 90) that includes: a driver device (figure 4, part 92) having an input terminal electrically coupled to an input voltage (figure 4, part 126) and an output terminal (figure 4, part output terminal 95) electrically coupled to a first terminal of the set of terminals (figures 3 and 4, part 26; set of terminals; through 85); and a differential amplifier (figure 4, part 102) having a input (figure 4, part 102; inverting input) electrically coupled to a reference voltage (figure 4, part VREF); an input (figure 4, part 102; non-inverting input) electrically coupled to the Peltier device (figure 4, part 26; through terminal 84) (column 6; lines 16-23; a thermal sensor 82 is securely attached in intimate thermal transfer relation at the juncture of the outer surface of chip 30 and the cold side 25 of thermoelectric cooler 26. As will be hereinafter described, the physical placement of thermal sensor 82 was chosen to provide sensing of the temperature of chip 30, while cable 24 provides electrical connection from sensor 82 and cooler 26 to an electrically conductive means); and an output (figure 4, part 108) electrically coupled to a control input terminal of the driver device (figure 4, part 92; through 96), wherein: the differential amplifier (figure 4, part 102) is configured to, in response to a voltage produced by the (figure 4, part 26; through 84), modulate an output voltage on the output terminal of the driver device (figure 4, part output voltage at 95), with the positive temperature-voltage correlation (figure 4, part 150; increase temperature differential at 26 with increase the output voltage at 95) (column 9; lines 3-35; the output voltage of thermal sensor 82 is 400 mV, causing a substantial increase in the voltage at output 108 of amplifier 102. As such, maximum base current will flow in drive transistor 96, limited only by the selection of resistor 122. Likewise, maximum current is drawn from power source 126 through the series pass transistor 92 and down to ground 120. Series pass transistor 92 is driven into saturation, whereby substantially all of the voltage of power source 126, for example five volts, will appear across thermoelectric cooler 26. This causes cold side 25 of cooler 26 to approach 0.degree. C., while removing heat from the chip 30 into cooler 26, and then to heat removal assembly 34), by varying a voltage on the control input terminal of the driver device (figure 4, part 92; through 96) (column 7; lines 43-50; controller 150 is designed to provide continuous power to cooler 26, such that the temperature of cold side 25 of cooler 26, which is in intimate thermal transfer relation to chip 30 (see FIG. 1), is maintained at a specified temperature independent of the power consumed by chip 30 and the ambient operating temperature of cooling apparatus 40).
Schmidt does not expressly disclose a set of semiconductor elements each in thermally conductive contact with the first surface and with the second surface, at least two of the semiconductor elements electrically coupled in series with a set of terminals, the set of terminals includes a positive terminal and a negative terminal; a differential amplifier having: a non-inverting input electrically coupled to a reference voltage; an inverting input electrically coupled to the positive terminal of the set of terminals.
Chan teaches (see figures 1-10) the Peltier device (figure 1A/B, part 104) that includes: a first surface (figure 1A/B, part 104-A) arranged in thermally conductive contact with a surface of the heat-producing electronic device (figure 1A/B, parts 102 and 112); a second surface (figure 1A/B, part 104-B) opposing the first surface (figure 1A/B, part 104-A); a set of semiconductor elements (figure 1B, parts P-type and N-type elements 122) each in thermally conductive contact with the first surface (figure 1B, part 104-A) and with the second surface (figure 1B, part 104-B), at least two of the semiconductor elements electrically coupled in series (figure 1B, parts P-type and N-type elements 122)  with a set of terminals (figure 1B, parts +/- terminals), the set of terminals includes a positive terminal and a negative terminal (figure 1B, parts +/- terminals); a differential amplifier (figure 8, part U3B) having a non-inverting input (figure 8, part U3B; non-inverting input) electrically coupled to a reference voltage (figure 8, part reference voltage generated at 7), an inverting input (figure 8, part U3B; inverting input)  electrically coupled of the Peltier device (figure 1A/B, part 104; through temperature sensor T1 [110] is implemented by variable resistor R15)(column 5; lines 61-67; the resistance of the temperature sensor 110 at a given point in time at least theoretically or approximately reflects the temperature of the cold plate 102, SFP devices 112, and/or the cold plate side 104-A of the thermo-electric cooler 104).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Schmidt with the Peltier features and control logic as taught by Chan, because, with respect to the Peltier features, it provides (column 5; lines 1-21) and, with respect the control logic, it reduces the voltage ripple at the output to provides more efficient thermo-electric performance (column 4; lines 4-8).
Uratani teaches (see figures 1-4) the Peltier device (figures 1 and 4 part 1)(paragraph [0012]; a Peltier element 1 includes a P type semiconductor 1a, an N type semiconductor 1b, an electrical connector 1c, and heat dissipation conductors 1d) that includes: the set of terminals includes a positive terminal (figure 4 part right positive terminal 1e; connected to a P type semiconductor 1a) and a negative terminal (figure 4 part left negative terminal 1e; connected to a N type semiconductor 1b); a differential amplifier (figure 1, part OP1) having: an input (figure 1, part OP1; inverting input) electrically coupled to a reference voltage (figure 1, part reference voltage generated in the middle of R2 and R3); an input (figure 1, part OP1; non-inverting input) electrically coupled to the positive terminal of the set of terminals (figure 1, part 1; positive terminal) (figure 4 part right positive terminal 1e; connected to a P type semiconductor 1a).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Schmidt and Chan with the set terminals connection features as taught by Uratani and obtain a set of semiconductor elements each in thermally conductive contact with the first surface and with the second surface, at least two of the semiconductor elements electrically coupled in series with a set of terminals, the set of terminals includes a positive terminal and a negative terminal; a differential amplifier having: a non-inverting input electrically coupled to a reference voltage; an inverting input electrically coupled to the positive terminal of the set of terminals, because it provides more direct and accurate detection of the temperature differential in the Peltier device based on 
Regarding claim 2, Schmidt, Chan and Uratani teach everything claimed as applied above (see claim 1). Further, Schmidt discloses (see figures 1-4) the differential amplifier is an operational amplifier (figure 4, part 102).
Regarding claim 3, Schmidt, Chan and Uratani teach everything claimed as applied above (see claim 1). Schmidt discloses (see figures 1-4) the driver device (figure 4, part 92) is selected from the group consisting of: an NPN transistor, a PNP transistor, an N-channel field-effect transistor (NFET), and a P-channel field-effect transistor (PFET) (figure 4, part 92; PNP).
Regarding claim 6, Schmidt, Chan and Uratani teach everything claimed as applied above (see claim 1). Further, Schmidt discloses (see figures 1-4) heat-producing electronic device (figures 1-3, part 30) is selected from the group consisting of: a processor integrated circuit (IC), an analog IC, a mixed-signal IC and an IC containing digital logic circuits (figures 1-3, part 30; chip)(column 4; lines 29-44; Chip 30 may be a VLSI CMOS chip containing, as a minimum and by way of example only, central processing unit, floating point unit, and cache control unit functionality all within the integrated circuit package).
Regarding claim 7, Schmidt, Chan and Uratani teach everything claimed as applied above (see claim 1). Further, Schmidt discloses (see figures 1-4) a heat sink (figures 2-3, part 38) in thermally conductive contact with the second surface of the Peltier device (figures 2-3, part surface 27) (column 6; lines 2-7; enabling dissipation of the large amounts of heat energy generated by chip 30 and cooler 26, and then transferred by cooler 26 to heat sink 38).
(see figures 1-4) at least one resistor (figure 4, part 119) electrically coupled in series with a terminal of the set of terminals (figures 3 and 4, part 26; set of terminals; through terminal 84).
Regarding claim 9, Schmidt discloses (see figures 1-4) a system (figure 4, part 150) for controlling, with a positive temperature-voltage correlation (figure 4, part 150; increase temperature differential at 26 with increase the output voltage at 95), an output (figure 4, part output 95) of a voltage regulator circuit (figure 4, part 90) with a Peltier device (figure 4, part 26) (column 4; lines 49; a Peltier device or thermoelectric cooler 26), the system (figure 4, part 150) comprising: a heat-producing electronic device (figures 1-3, part 30) (column 9; lines 3-6; cooling apparatus 40 to remove heat from chip 30 and cool chip 30 to a predetermined value); the Peltier device (figure 4, part 26) that includes: a first surface (figures 1-3, part surface 25) arranged in thermally conductive contact with a surface of the heat-producing electronic device (figures 1-3, part 30) (column 4; lines 60-65; cold side 25 of thermoelectric cooler 26 is attached to the outer surface of chip 30 in thermal contact, such as intimate thermal transfer relation); a second surface (figures 1-3, part surface 27) opposing the first surface (figures 1-3, part surface 25) and set of terminals (figures 3 and 4, part 26; set of terminals); and the voltage regulator circuit (figure 4, part 90) that includes: a differential amplifier (figure 4, part 102) having: an inverting input [based on 112 presented above] (figure 4, part 102; inverting input) electrically coupled to a reference voltage (figure 4, part VREF), a non-inverting input [based on 112 presented above]  (figure 4, part 102; non-inverting input) electrically coupled to the (figure 4, part 26; through terminal 84) (column 6; lines 16-23; a thermal sensor 82 is securely attached in intimate thermal transfer relation at the juncture of the outer surface of chip 30 and the cold side 25 of thermoelectric cooler 26. As will be hereinafter described, the physical placement of thermal sensor 82 was chosen to provide sensing of the temperature of chip 30, while cable 24 provides electrical connection from sensor 82 and cooler 26 to an electrically conductive means); and an output (figure 4, part 108) electrically coupled to a control input terminal of the driver device (figure 4, part 92; through 96), wherein: the differential amplifier (figure 4, part 102) is configured to, in response to a voltage produced by the Peltier device (figure 4, part 26; through 84), modulate, an output voltage on the output terminal of the driver device (figure 4, part output voltage at 95), with the positive temperature-voltage correlation (figure 4, part 150; increase temperature differential at 26 with increase the output voltage at 95) (column 9; lines 3-35; the output voltage of thermal sensor 82 is 400 mV, causing a substantial increase in the voltage at output 108 of amplifier 102. As such, maximum base current will flow in drive transistor 96, limited only by the selection of resistor 122. Likewise, maximum current is drawn from power source 126 through the series pass transistor 92 and down to ground 120. Series pass transistor 92 is driven into saturation, whereby substantially all of the voltage of power source 126, for example five volts, will appear across thermoelectric cooler 26. This causes cold side 25 of cooler 26 to approach 0.degree. C., while removing heat from the chip 30 into cooler 26, and then to heat removal assembly 34), by varying a voltage on the control input terminal of the driver device (figure 4, part 92; through 96) (column .
Schmidt does not expressly disclose a negative temperature-voltage correlation; a set of semiconductor elements each in thermally conductive contact with the first surface and with the second surface, at least two of the semiconductor elements electrically coupled in series with a set of terminals, the set of terminals includes a positive terminal and a negative terminal; and the negative temperature-voltage correlation [based on 112 presented above]. 
Chan teaches (see figures 1-10) a negative temperature-voltage correlation (figure 2, parts 108 and 104; when increase temperature differential at 104 with decrease the output voltage at 114) (columns 4 and 5; lines 56-67 and 1-48; when the output voltage 114 as produced by the voltage regulator 108 is negative, the thermo-electric cooler 104 pumps heat from the heat sink 106 and transfers the collected heat to the cold plate 102); the Peltier device (figure 1A/B, part 104) that includes: a first surface (figure 1A/B, part 104-A) arranged in thermally conductive contact with a surface of the heat-producing electronic device (figure 1A/B, parts 102 and 112); a second surface (figure 1A/B, part 104-B) opposing the first surface (figure 1A/B, part 104-A); a set of semiconductor elements (figure 1B, parts P-type and N-type elements 122) each in thermally conductive contact with the first surface (figure 1B, part 104-A) and with the second surface (figure 1B, part 104-B), at least two of the semiconductor elements electrically coupled in series (figure 1B, parts P-type and   with set of terminals (figure 1B, parts +/- terminals), the set of terminals includes a positive terminal and a negative terminal (figure 1B, parts +/- terminals); and the negative temperature-voltage correlation [based on 112 presented above] (figure 2, parts 108 and 104; when increase temperature differential at 104 with decrease the output voltage at 114).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Schmidt with the Peltier features and control logic as taught by Chan, because, it provides more efficient heat transfer between surfaces to maintain temperature in a desirable range (column 5; lines 1-21).
Uratani teaches (see figures 1-4) the Peltier device (figures 1 and 4 part 1)(paragraph [0012]; a Peltier element 1 includes a P type semiconductor 1a, an N type semiconductor 1b, an electrical connector 1c, and heat dissipation conductors 1d) that includes: the set of terminals includes a positive terminal (figure 4 part right positive terminal 1e; connected to a P type semiconductor 1a) and a negative terminal (figure 4 part left negative terminal 1e; connected to a N type semiconductor 1b); a differential amplifier (figure 1, part OP1) having: an inverting input [based on 112 presented above] (figure 1, part OP1; inverting input) electrically coupled to a reference voltage (figure 1, part reference voltage generated in the middle of R2 and R3); a non-inverting input [based on 112 presented above] (figure 1, part OP1; non-inverting input) electrically coupled to the positive terminal of the set of terminals (figure 1, part 1; positive terminal) (figure 4 part right positive terminal 1e; connected to a P type semiconductor 1a).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Schmidt and Chan with the 
Regarding claim 10, claim 2 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 11, claim 3 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 14, claim 6 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 15, claim 7 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 16, Schmidt, Chan and Uratani teach everything claimed as applied above (see claim 9). However, Schmidt does not disclose at least one capacitor electrically coupled in a configuration selected from the group consisting of: between the input terminal of the driver device and ground, between the output terminal of the driver device and ground, and between the output terminal of the driver device and a first terminal of the set of terminals.
Chan teaches (see figures 1-10) at least one capacitor (figure 8, part C16) electrically coupled in a configuration selected from the group consisting of: between the input terminal of the driver device (figure 8, part driver device generated by Q1 and R26) and ground (figure 8, part C16).

Regarding claim 17, Schmidt discloses (see figures 1-4) a method (figure 4, part 150) for modifying (figure 4, part through 92) a voltage regulator output voltage (figure 4, part output voltage at 95) solely in response to a changed amount of heat (figures 1-3, part heat from chip 30 to Peltier device 26 through 25) received by a Peltier device (figure 4, part 26) (column 4; lines 49-65; a Peltier device or thermoelectric cooler 26… cold side 25 of thermoelectric cooler 26 is attached to the outer surface of chip 30 in thermal contact, such as intimate thermal transfer relation), the method (figure 4, part 150) comprising: receiving (figure 4, part 102; through 106), with the Peltier device (figure 4, part 26; through 84), the changed amount of heat from a thermal source  (figures 1-3, part 30) (column 6; lines 16-23; a thermal sensor 82 is securely attached in intimate thermal transfer relation at the juncture of the outer surface of chip 30 and the cold side 25 of thermoelectric cooler 26. As will be hereinafter described, the physical placement of thermal sensor 82 was chosen to provide sensing of the temperature of chip 30, while cable 24 provides electrical connection from sensor 82 and cooler 26 to an electrically conductive means); modifying (figure 4, part through 92), in response to the changed amount of heat (figure 4, part 26; through 84), an output voltage (figure 4, part output voltage at 95) of the Peltier device (figure 4, part 26); receiving (figure 4, part 102; through 106), with a voltage regulator differential (figure 4, part 102)  having an non-inverting input (figure 4, part 102; non-inverting input) electrically coupled to the Peltier device (figure 4, part 26; through 84) (column 6; lines 16-23; a thermal sensor 82 is securely attached in intimate thermal transfer relation at the juncture of the outer surface of chip 30 and the cold side 25 of thermoelectric cooler 26. As will be hereinafter described, the physical placement of thermal sensor 82 was chosen to provide sensing of the temperature of chip 30, while cable 24 provides electrical connection from sensor 82 and cooler 26 to an electrically conductive means); modulating (figure 4, part 92), with an output voltage of a voltage regulator differential amplifier (figure 4, part 108) electrically coupled to a driver device (figure 4, part 92; through 96), a driver device control input voltage (figure 4, part 93); and modulating (figure 4, part 92), with the driver device (figure 4, part 92), in response to the driver device control input voltage (figure 4, part 93), an output voltage of the driver device (figure 4, part output voltage at 95) (column 7; lines 43-50; controller 150 is designed to provide continuous power to cooler 26, such that the temperature of cold side 25 of cooler 26, which is in intimate thermal transfer relation to chip 30 (see FIG. 1), is maintained at a specified temperature independent of the power consumed by chip 30 and the ambient operating temperature of cooling apparatus 40).
Schmidt does not expressly disclose receiving, with a voltage regulator differential amplifier having an inverting input electrically coupled to a positive terminal of the Peltier device.
Chan teaches (see figures 1-10) receiving, with a voltage regulator differential amplifier having an inverting input (figure 8, part U3B; inverting input) electrically (figure 1A/B, part 104; through temperature sensor T1 [110] is implemented by variable resistor R15)(column 5; lines 61-67; the resistance of the temperature sensor 110 at a given point in time at least theoretically or approximately reflects the temperature of the cold plate 102, SFP devices 112, and/or the cold plate side 104-A of the thermo-electric cooler 104)
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Schmidt with the Peltier features and control logic as taught by Chan, because, with respect the control logic, it reduces the voltage ripple at the output to provides more efficient thermo-electric performance (column 4; lines 4-8).
Uratani teaches (see figures 1-4) receiving, with a voltage regulator differential amplifier having an input (figure 1, part OP1; non-inverting input) electrically coupled to a positive terminal of the Peltier device (figure 1, part 1; positive terminal) (figure 4 part right positive terminal 1e; connected to a P type semiconductor 1a) )(paragraph [0012]; a Peltier element 1 includes a P type semiconductor 1a, an N type semiconductor 1b, an electrical connector 1c, and heat dissipation conductors 1d).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Schmidt and Chan with the set terminals connection features as taught by Uratani and obtain receiving, with a voltage regulator differential amplifier having an inverting input electrically coupled to a positive terminal of the Peltier device, because it provides more direct and accurate detection of the temperature differential in the Peltier device based on the voltage from the positive terminal of the set terminals in order to obtain more efficient voltage regulation.  
(see figures 1-4) the modulating (figure 4, part 92) of the output voltage of the driver device (figure 4, part output voltage of 95) results in a performance change of a circuit (figure 4, part circuit generated by 26) powered by the output voltage of the driver device (figure 4, part output voltage of 95), the performance change selected from the group consisting of: a performance increase (figure 4, part 150; increase temperature differential at 26 with increase the output voltage at 95) (column 9; lines 3-35; the output voltage of thermal sensor 82 is 400 mV, causing a substantial increase in the voltage at output 108 of amplifier 102. As such, maximum base current will flow in drive transistor 96, limited only by the selection of resistor 122. Likewise, maximum current is drawn from power source 126 through the series pass transistor 92 and down to ground 120. Series pass transistor 92 is driven into saturation, whereby substantially all of the voltage of power source 126, for example five volts, will appear across thermoelectric cooler 26. This causes cold side 25 of cooler 26 to approach 0.degree. C., while removing heat from the chip 30 into cooler 26, and then to heat removal assembly 34).
Regarding claim 19, Schmidt, Chan and Uratani teach everything claimed as applied above (see claim 17). Further, Schmidt discloses (see figures 1-4) the thermal source is selected from the group consisting of: a heat-producing electronic device (figures 1-3, part chip 30) (column 9; lines 3-6; cooling apparatus 40 to remove heat from chip 30 and cool chip 30 to a predetermined value).
(see figures 1-4) the output voltage of the driver device (figure 4, part output voltage of 95) is modulated (figure 4, part 92) to have a positive temperature-voltage correlation (figure 4, part 150; increase temperature differential at 26 with increase the output voltage at 95) (column 9; lines 3-35; the output voltage of thermal sensor 82 is 400 mV, causing a substantial increase in the voltage at output 108 of amplifier 102. As such, maximum base current will flow in drive transistor 96, limited only by the selection of resistor 122. Likewise, maximum current is drawn from power source 126 through the series pass transistor 92 and down to ground 120. Series pass transistor 92 is driven into saturation, whereby substantially all of the voltage of power source 126, for example five volts, will appear across thermoelectric cooler 26. This causes cold side 25 of cooler 26 to approach 0.degree. C., while removing heat from the chip 30 into cooler 26, and then to heat removal assembly 34) with a temperature differential between a hot surface of the Peltier device (figures 1-3, part 26; hot surface 27) and a cold surface of the Peltier device (figures 1-3, part 26; cold surface 25) (column 4; lines 60-62; cooler 26 has opposing generally planar surfaces, referred to as hot side 27 and cold side 25), the Peltier device (figures 1-3, part 26) in thermally conductive contact with a heat-producing electronic device (figures 1-3, part 30) (column 4; lines 49-65; a Peltier device or thermoelectric cooler 26… cold side 25 of thermoelectric cooler 26 is attached to the outer surface of chip 30 in thermal contact, such as intimate thermal transfer relation)
Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 4,935,864), in view of Chan et al. (US 7,971,440), hereinafter Chan, and further in view of Uratani et al. (US 2012/0151940), hereinafter Uratani, and further in view of Tobey (US 4,812,733).
Regarding claim 4, Schmidt, Chan and Uratani teach everything claimed as applied above (see claim 1). Schmidt discloses (see figures 1-4) the output voltage on the output terminal (figure 4, part output voltage at 95) of the driver device (figure 4, part 92) and the heat-producing electronic device (figures 1-3, part 30). However, Schmidt does not expressly disclose the output voltage on the output terminal of the driver device is electrically coupled to a supply voltage input of the heat-producing electronic device.
Tobey teaches (see figures 1-6) the output voltage on the output terminal of the driver device (figure 1, part output voltage at OUT of driver device 72) is electrically coupled to a supply voltage input of the heat-producing electronic device (figure 1, part heat-producing electronic device generated by CPU 12-26) (column 3; lines 49-52; a power controller 70 is connected to daughter board 18. A power supply 71 and a three terminal regulator 72 are connected to and provide power to daughter board 18).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Schmidt with the driver features as taught by Tobey, because it provides more efficient power distribution in the system.
Regarding claim 5, Schmidt, Chan and Uratani teach everything claimed as applied above (see claim 1). Schmidt discloses (see figures 1-4) the output voltage on the output terminal (figure 4, part output voltage at 95) of the driver device (figure 4, part 92) and the heat-producing electronic device (figures 1-3, part 30). However, electrically coupled to a supply voltage domain of the heat-producing electronic device, wherein the supply voltage domain is selected from the group consisting of: a clock voltage domain, an input/output (I/O) voltage domain, an analog voltage domain and a digital logic voltage domain.
Tobey teaches (see figures 1-6) the output voltage on the output terminal of the driver device (figure 1, part output voltage at OUT of driver device 72) is electrically coupled to a supply voltage domain of the heat-producing electronic device (figure 1, part heat-producing electronic device generated by CPU 12-26), wherein the supply voltage domain is selected from the group consisting of: a clock voltage domain, an input/output (I/O) voltage domain, an analog voltage domain and a digital logic voltage domain (figure 1, part heat-producing electronic device generated by CPU 12-26).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Schmidt with the driver features as taught by Tobey, because it provides more efficient power distribution in the system.
Regarding claim 12, claim 4 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 13, claim 5 has the same limitations, based on this is rejected for the same reasons.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It should be noted that broad claim language as recited does not defines all the connections between the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/C.O.R. /
Examiner, Art Unit 2839
	
	




	/THIENVU V TRAN/                                             Supervisory Patent Examiner, Art Unit 2839